March 6, Via EDGAR Mr. Mark Wojciechowski Mr. James Murphy Division of Corporation Finance United States Securities and Exchange Commission t., N.E. Washington, D.C.20549 Re: Cano Petroleum, Inc. Form 10-K for the Fiscal Year Ended June 30, Filed September 11, 2008 File No. 1-32496 Amendment No. 1 to Form 10-K for the Fiscal Year Ended June 30, 2008 Filed October 28, 2008 File No. 1-32496 Response Letter dated January 21, 2009 File No. 1-32496 Dear Messrs. Wojciechowski and Murphy: On behalf of Cano Petroleum, Inc. (the “Company”), we are submitting the Company’s responses to the comments to the Company’s Form 10-K for the fiscal year ended June 30, 2008 (the “Form 10-K”), Amendment No. 1 to the Form 10-K (“Amendment No. 1”) and Response Letter dated January 21, 2009 (the “Response Letter”) set forth in the letter from the Securities and Exchange Commission (“SEC”) dated February 20, 2009. The staff’s comments are set forth below and the Company’s responses are set forth after the staff’s comments. 1.We note your response to our prior comment regarding the disclosure identifying your material customer relationships pursuant to Item 101 of Regulation S-K and the contracts related to such significant customers under Item 601 of Regulation S-K. The staff continues to believe that the disclosure required by Item 101 and Item 601 continues to be required. Please revise your disclosure to identify the customers who represent 10% or more of the company’s total operating income, and file the material contracts related thereto. To the extent that the company wishes to include its belief that all of its major customers can be replaced, such disclosure can be included as a belief of the company. Response:For future Form 10-K filings, we propose to include expanded disclosure similar in concept to the following “underlined and strike-out” disclosure, which for illustrative purposes has been added to the disclosure set forth on page 8 and on page F-8 of the Form 10-K dated June 30, 2008: p. 8 We sell our crude oil and natural gas production to several independent producers.During the year ended June 30, 2008, 10% or more of our total revenues were attributable to four customers accounting for 33% (Valero Marketing Supply Co.), 18% (Eagle Rock Field Services, LP), 15% (Coffeeville Resources Refinery and Marketing, LLC) and 14% (DCP Midstream, LP) of total operating revenue, respectively. p.
